May 10, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Commissioners: We have read the statements made by Mercer International Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01(a) of Form 8-K, as part of the Form 8-K/A of Mercer International Inc. dated May 10, 2007.We agree with the statements concerning our Firm in such Form 8-K. Yours truly, /s/ Deloitte & Touche LLP Independent Registered Chartered Accountants Securities and Exchange Commission May 10, 2007 Page 2 Item 4.01Changes in registrant's certifying accountant a.Previous independent registered chartered accountants On April 25, 2007, the Audit Committee of Mercer International Inc. (the "Company") dismissed Deloitte & Touche LLP (“D&T”) as its independent registered chartered accounting firm, effective May 10, 2007. On April 27, the Company filed its required reports on Form 8-K advising of the foregoing.This amendment to Form 8-K updates that Form 8-K. There were no disagreements with D&T on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure during the fiscal years ended December 31, 2005 and 2006 and through May 10, 2007, which disagreements, if not resolved to D&T's satisfaction, would have caused D&T to make reference to the subject matter of the disagreement in its report on the Company's financial statements for such years. There were no reportable events pursuant to Item 304(a)(1)(v) of Regulation S-K during the fiscal years ended December 31, 2005 and 2006 and through May 10, 2007. Attached as Exhibit 16 is a letter from D&T addressed to the Securities and Exchange Commission stating whether or not D&T concurs with the statements made above by the Company.
